Exhibit 10.4

 

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made as of the 19th day of
November, 2015, by and among Mercantile Bank Corporation, a Michigan corporation
(the "Company”), Mercantile Bank of Michigan, a Michigan banking corporation
(the "Bank", and collectively with the Company, the "Employers", and each an
“Employer”), and Charles E. Christmas (the "Employee").

 

RECITALS

 

A.     The Company, the Bank and the Employee have entered into an Employment
Agreement dated as of November 13, 2014, as amended by an amendment dated as
November 19, 2015 (the "Employment Agreement").

 

B      The Employment Agreement does not include any payments or benefits to
Employee in the event of a change in control of the Company or the Bank.

 

C.     The Employers wish to assure that they will have the continued dedication
of the Employee, notwithstanding the possibility, threat or occurrence of a
Change in Control (as defined herein) of the Company or the Bank.

 

D.     The Employers believe that it is in the best interest of the Employers
and their respective shareholders to reinforce and encourage the continued
attention and dedication of management personnel, including the Employee, to
their assigned duties without distraction and to ensure the continued
availability to the Employers of the Employee in the event of a Change in
Control.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants and obligations set forth in this
Agreement, to induce the Employee to remain in the employment of the Employers,
and for other good and valuable consideration, the Employers and the Employee
agree as follows:

 

1.     Obligation of Employers upon Termination without Cause or Employee's
Termination with Good Reason Following a Change in Control. In the event that
during the Employment Period, an Employer terminates the Employee's employment
without Cause under Section 8.2 of the Employment Agreement, or the Employee
terminates his employment for Good Reason under Section 8.3 of the Employment
Agreement; or the Employee's employment is terminated for any other reason
except (i) for Cause under Section 8.1 of the Employment Agreement, (ii) without
Good Reason under Section 8.4 of the Employment Agreement, or (iii) for
Disability or death pursuant to Section 7 of the Employment Agreement, in each
case within 24 months after the occurrence of a Change in Control (as defined in
Exhibit A); the Bank shall pay and provide to the Employee, in addition to the
payments and benefits owing under the Employment Agreement, the sum of $250,000
payable in a lump sum within fifteen (15) days after the effective date of the
termination of employment.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Delay in Severance Payments. If the Employee is a Specified Employee (as
hereinafter defined) on the date of termination of employment, then the payment
described in Section 1 shall be paid in a lump sum on the first business day of
the seventh month after the date on which termination of employment occurs.

 

 The Employee is a "Specified Employee" if he is a "key employee" (as defined in
Code Section 416(i) without regard to Code Section 416(i)(5)) and the stock of
the Bank or the Company is publicly traded on an established securities market
or otherwise on the date of termination of employment. The Employee is a "key
employee" during the period described below if he is one of the following during
the 12-month period ending on any December 31 (the "identification date"):

 

(a)     an officer of the Bank or the Company with annual compensation greater
than $130,000 (as indexed pursuant to Code Section 416(i)(1) -- $170,000 for
2014), provided, that no more than 50 employees (or, if less, the greater of 3
employees or 10% of the employees) shall be treated as officers;

 

(b)     a five percent (5%) owner of the Bank or the Company; or

 

(c)     a one percent (1%) owner of the Bank or the Company with annual
compensation of more than $150,000.

 

If the Employee is a "key employee" as of an identification date, he is treated
as a Specified Employee for the 12-month period beginning on the first day of
the fourth month following the identification date.

 

3.     Deduction of Taxes and Adjustments re Code Section 280G. Each Employer
may deduct from any amounts required to be paid to the Employee under this
Agreement any amounts required to be withheld by the Employer pursuant to
federal, state, or local law relating to taxes or related payroll deductions. In
the event that any payments, distributions or benefits to or for the benefit of
the Employee from the Bank or the Company, whether paid or payable, distributed
or distributable, would constitute a "parachute payment", as defined in Section
280G of the Internal Revenue Code of 1986, as amended, or any successors thereto
(the "Code"), payments under this Agreement and/or the Employment Agreement
shall be reduced to the largest amount that will eliminate both the imposition
of the excise tax imposed by Section 4999 of the Code and the disallowance as
deductions to the Employers under Section 280G of the Code of any such payments,
distributions or benefits. The determination of any reduction in the payments
under this Agreement and/or the Employment Agreement pursuant to this paragraph
shall be made by a major national or regional accounting firm selected by the
Bank and approved by the Employee, which approval shall not be unreasonably
withheld.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if personally delivered or sent
by registered or certified United States mail or by a nationally recognized
overnight courier service, to his residence or the last address he has provided
in writing to the Employers, in the case of the Employee, or to its principal
office in the case of an Employer. For purposes of this Agreement, notices shall
be deemed given when received at the address or office specified in the
preceding sentence.

 

5.     Waiver of Breach. No waiver by either party of any breach or
non-performance of any provision or obligation of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

6.     Assignment. The rights and obligations of each Employer under this
Agreement shall inure to the benefit of and shall be binding upon them and their
respective successors and assigns. As used in this Agreement, the term
"successor" shall include any person, firm, corporation, or other business
entity which at any time whether by merger, purchase or otherwise acquires all
or substantially all of the assets or business of an Employer.

 

7.     Entire Agreement and Regulatory Compliance. This instrument and the
Employment Agreement contains the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements or
understandings between the parties hereto relating to the subject matter hereof.
Capitalized terms used herein, but not defined herein, have the meanings
assigned thereto in the Employment Agreement. This Agreement may not be changed
orally but only by an agreement in writing signed by the Employee and the
Employers. Employee acknowledges that each of the Employers is subject to
supervision and regulation by bank regulatory agencies. If, at the time any
payment would otherwise be made to Employee under this Agreement, such payment
is prohibited or limited by any applicable statute or regulation, including,
without limitation, the Federal Deposit Insurance Act and 12 C.F.R. Part 359
(Golden Parachute and Indemnification Payments), or by order of any such bank
regulatory agency, the amount of such payment shall be reduced to the largest
amount, if any, that may be paid at such time consistently with such statute,
regulation, or order. Employee agrees that compliance with any such statute,
regulation, or order, including any resulting reduction or elimination of any
payment specified under this Agreement, shall not constitute a breach of this
Agreement by the Employers.

 

8.     Severability. If a court of competent jurisdiction determines that any
one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect, such determination shall not affect the validity,
legality or enforceability of any other provision of this Agreement.

 

9.     Governing Law. This Agreement and the legal relations between the parties
shall be subject to and governed by the internal laws (and not the law of
conflicts) of the State of Michigan.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code to the greatest extent possible, to comply with Section 409A to the
extent it is applicable and is to be interpreted and operated consistently with
those intentions. To the extent that Section 409A applies to payments in the
event of termination of employment under this Agreement, such payments shall be
made only if the termination of employment is a "separation from service" within
the meaning of Treas. Reg. Section 1.409A-1(h).

 

[Signatures on Following Page]

 

 
4

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the day and year first above
written.

 



 

MERCANTILE BANK CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael H. Price

 

 

 

Michael H. Price

 

 

 

Its: Chairman and CEO

 



 

 



 

MERCANTILE BANK OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael H. Price

 

 

 

Michael H. Price

 

 

 

Its: Chairman

 



 

 

 

 



 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Charles E. Christmas       

 

 

 

Charles E. Christmas

 



 

 
5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DEFINITION OF CHANGE IN CONTROL

 

"Change in Control" means that one or more of the following events have occurred
with respect to a Responsible Corporation (as hereinafter defined):

 

(i)     Change in ownership of a Responsible Corporation. A change in ownership
of a Responsible Corporation occurs on the date that any one person, or more
than one person acting as a group, acquires ownership of stock of a Responsible
Corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Responsible Corporation. However, if any one person or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a Responsible
Corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the Responsible
Corporation (or to cause a change in the effective control of the Responsible
Corporation (as defined in paragraph (ii)).

 

(ii)     Change in the effective control of a Responsible Corporation. A change
in the effective control of a Responsible Corporation occurs on the date that
either:

 

(A)     any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Responsible
Corporation possessing 30 percent or more of the total voting power of the stock
of the Responsible Corporation; or

 

(B)     a majority of members of the Responsible Corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Responsible
Corporation’s board of directors prior to the date of the appointment or
election, provided, that for purposes of this paragraph, the term “Responsible
Corporation” refers solely to the relevant corporation for which no other
corporation is a majority shareholder.

 

If any one person, or more than one person acting as a group, is considered to
effectively control a Responsible Corporation, the acquisition of additional
control of such Responsible Corporation by the same person or persons is not
considered to cause a change in the effective control of such Responsible
Corporation (or to cause a change in the ownership of such Responsible
Corporation within the meaning of paragraph (i)).

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     Change in the ownership of a substantial portion of a Responsible
Corporation’s assets. A change in the ownership of a substantial portion of a
Responsible Corporation’s assets occurs on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Responsible Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Responsible Corporation immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of a Responsible Corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. No Change in Control shall be deemed to occur under
this paragraph (iii) when there is a transfer to:

 

(A)     a shareholder of the Responsible Corporation (immediately before the
asset transfer) in exchange for or with respect to its stock;

 

(B)     any entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Responsible Corporation;

 

(C)     A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Responsible Corporation; or

 

(D)     An entity, at least 50 percent of the total value or voting power of
which is owned, directly or directly, by a person described in subparagraph (C).

 

(iv)     For purposes of this Exhibit C, a “Responsible Corporation” shall mean:

 

(A)     the corporation for whom Employee is performing services at the time of
the Change in Control event;

 

(B)     the corporation that is liable for the payment of benefits under this
Agreement (or all corporations liable for payment if more than one corporation
is liable) but only if either the benefits are attributable to the performance
of service by Employee for such corporation or there is a bona fide business
purpose for such corporation or corporations to be liable for such payment and,
in either case, no significant purpose of making such corporation or
corporations liable for such payment is the avoidance of Federal income tax; or

 

(C)     a corporation that is a majority shareholder of a corporation identified
in (iv)(A) or (iv)(B) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in (iv)(A) or (iv)(B) above.

 

(v)     The definition of "Change in Control" shall be construed and interpreted
in accordance with Code Section 409A and regulations and other guidance of
general applicability issued thereunder.

 

 

7 